IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0027
                           Filed December 23, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHERRY ANN OATS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Thomas G. Reidel

(plea) and Mark D. Cleve (sentencing), Judges.



      A defendant convicted of multiple counts of child endangerment

challenges the scope of the no-contact order issued at sentencing. AFFIRMED.



      Mark C. Smith, State Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Linda J. Hines,

Assistant Attorneys General.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                        2



TABOR, Judge.

      In a victim impact statement read at her mother’s sentencing hearing, S.D.

asserted: “She did not protect me and the other kids.” Sherry Oats pleaded guilty

to five counts of child endangerment for allowing five children in her care—

including her daughter—to have unsupervised contact with known sex offenders.

On appeal, Oats argues her sentence is illegal because the order of protection

lists eight children, three of whom are not victims of her offenses. Because those

children are immediate family members of victims, we find the no-contact order

complied with Iowa Code section 664A.1(1) (2013) and affirm.

I.    Background Facts and Proceedings

      Understanding the family structure helps frame the issue in Oats’s appeal.

Oats has three daughters: Jenni, Jessica, and S.D. Jenni and Jessica each have

children of their own. Jenni has a son, C.F., and a daughter A.F. Jessica has

two sons, E.E. and A.A., and one daughter K.E. At various times relevant to this

case, Oats cared for her daughter S.D. and her grandchildren, C.F., A.F., E.E.,

A.A., and K.E. Oats also babysat two additional children: N.J. and Z.J.

      In November 2011, when Oats was babysitting for then eight-year-old

N.J., she allowed the child, by himself, to visit the residence of a man she knew

to be a registered sex offender. These visits occurred at least four times. During

one of those visits, N.J. suffered bodily injury from acts by the sex offender.

Between November 2011 and December 2013, Oats also allowed her daughter

S.D., her grandchildren A.F. and A.A., and N.J.’s younger brother Z.J. to have

unsupervised contact with two sex offenders in the neighborhood.
                                          3



       In May 2014, the State filed its trial information against Oats, alleging eight

counts of child endangerment involving five victims: N.J., Z.J., S.D., A.F. and

A.A. Count one charged Oats with child endangerment resulting in bodily injury

to N.J., a class “D” felony, in violation of Iowa Code section 726.6(6) (2011).

Counts two, three, and four charged Oats for endangering N.J., without bodily

injury, aggravated misdemeanors in violation of section 726.6(7). Counts five,

six, seven, and eight charged Oats with child endangerment, aggravated

misdemeanors, for knowingly allowing registered sex offenders to have

unsupervised access to children in her care. The State listed Z.J., S.D., A.F.,

and A.A., respectively, as the victims in those four counts.

       On August 25, 2014, as part of the pending criminal case, the district court

entered an order prohibiting Oats from having contact with the following children

in her family: her daughter, S.D.; her granddaughter, A.F.; A.F.’s brother, C.F.;

her grandson, A.A.; and A.A.’s siblings, E.E. and K.E. The court issued the order

pursuant to Iowa Code section 664A.2(1). Oats was served with the order in the

Scott County jail.

       On November 5, 2014, Oats reached an agreement with the State. She

entered guilty pleas to counts one, five, six, seven, and eight (one count for each

of the five victims); in turn, the State dismissed counts two, three, and four (all

involving N.J.).

       At the sentencing on December 11, 2014, the State sought consecutive

prison sentences because of the five separate victims.              The prosecutor

presented victim impact statements and requested “a five-year sentencing no-
                                          4



contact order.” The defense asked for deferred judgments or “some other form

of probation.” Defense counsel said his client was “hoping to move on” but “not

without consequence.” He noted that caring for children had been a big part of

Oats’s life but that she was reconciled to building “a life basically without kids in

it.” Counsel also said: “She would agree to that five-year non-contact order.

That’s perfectly reasonable. And then she will be on the abuse registry.”

       The district court imposed incarceration and ordered the sentence

imposed under Count 1 shall run consecutive to the sentence imposed under

Count 5, and that Count 6 shall run consecutive to those two counts, and that

Counts 7 and 8 shall run concurrent to those counts.              Pursuant to section

664A.5, the court imposed an order of protection prohibiting Oats from having

contact with S.D., C.F., A.F., A.A., E.E., K.E., N.J., and Z.J.

       It is that protective order that spurs Oats’s challenge on appeal.

II.    Standard of Review

       When a defendant challenges her sentence on appeal, “[d]epending upon

the nature of the challenge, the standard of review is for the correction of errors

at law or for an abuse of discretion.” State v. Valin, 724 N.W.2d 440, 444 (Iowa

2006). In this case, Oats claims the sentencing court was not authorized by

statute to restrict her contact with children who were not “victims” in the child

endangerment prosecution.       Accordingly, our review is for correction of legal

error. See State v. Shearon, 660 N.W.2d 52, 57 (Iowa 2003) (noting appellant

challenged “legality of his sentencing” so review was for “correction of errors at

law”); see also State v. Wiederien, 709 N.W.2d 538, 540 (Iowa 2006) (explaining
                                          5



where appeal raises issue of statutory interpretation, review is for correction of

errors at law).

III.   Analysis

       Oats asks us to vacate the no-contact order issued by the sentencing

court and to remand the case for entry of an order limiting the protected parties

“to those persons properly defined as ‘victims’” under chapter 664A.             Oats

maintains C.F., E.E., and K.E. do not meet the definition of “victims” as that term

is defined in section 664A.1(3).

       We turn first to the key definitions in chapter 664A. A “no-contact order”

means

       a court order issued in a criminal proceeding requiring the
       defendant to have no contact with the alleged victim, persons
       residing with the alleged victim, or members of the alleged victim’s
       immediate family, and to refrain from harassing the alleged victim,
       persons residing with the alleged victim, or members of the alleged
       victim’s family.

Iowa Code § 664A.1(1).

       A victim means “a person who has suffered physical, emotional, or

financial harm as a result of a public offense, as defined in section 701.2, [1]

committed in this state.” Iowa Code § 664A.1(3).

       Oats acknowledges that on August 25, 2014, the district court issued a

temporary no-contact order under the authority of section 664A.3. That section

provides that when a person is taken into custody, the court may enter a no-

contact order if it finds (1) probable cause exists to believe any public offense



1
  “A public offense is that which is prohibited by statute and is punishable by fine or
imprisonment.” Iowa Code § 701.2.
                                        6



referred to in section 664A.2(1) has occurred and (2) the presence of or contact

with the defendant poses a threat to “the safety of the alleged victim, persons

residing with the alleged victim, or members of the alleged victim’s family." Iowa

Code § 664A.3(1). The August 25 order prohibited Oats from contacting S.D.,

C.F., A.F., A.A., E.E., and K.E. Three of those children—S.D., A.F., and A.A.—

were alleged victims in the child endangerment case against Oats. The other

three—C.F., E.E., and K.E.—were siblings of victims A.F. or A.A., as well as

nieces and nephews of S.D.       The minutes of evidence also indicated these

children have resided with S.D. on occasion. Accordingly, the non-victims were

proper protected parties under the language of section 664A.3(1)(b).

       Oats also recognizes the district court has authority under section 664A.5

to modify a previously entered no-contact order when the defendant is convicted

of or pleads guilty to a public offense referred to in section 664A.2(1). See Iowa

Code § 664A.5 (stating court “may enter a no-contact order or continue the no-

contact order already in effect for a period of five years from the date the

judgment is entered . . . regardless of whether the defendant is placed on

probation”). After Oats entered her guilty pleas, the sentencing court modified

the existing no-contact order, directing that the order remain in effect until

December 11, 2019. The no-contact order issued on December 11, 2014 listed

S.D., C.F., A.F., A.A., E.E., and K.E as protected parties and added victims N.J.

and Z.J. to the list.

       Oats argues the problem with this permanent no-contact order is “it is not

limited to ‘victims’ as that term is defined in the Code.”     She contends the
                                        7



sentencing court exceeded its authority under sections 664A.1(1) and (3). We

disagree with Oats’s interpretation of the no-contact provisions in chapter 664A.

We find no ambiguity in the provisions of chapter 664A addressing who may be

protected by a no-contact order.

      Section 664A.1(1) allows courts to issue no-contact orders to protect

alleged victims, as well as persons residing with alleged victims and members of

the alleged victim’s family.   See Wiederien, 709 N.W.2d at 546 (Cady, J.,

dissenting) (“Certainly, the safety of others was the paramount concern of the

legislature in providing for a no-contact order.”). The definition of a no-contact

order as “a court order issued in a criminal proceeding” encompasses both

temporary orders issued under section 664A.3 and permanent orders issued

under section 664A.5. See Iowa Code § 664A.1(1). Section 664A.3(5) states a

temporary no-contact order “shall restrict the defendant from having contact with

the victim, persons residing with the victim, or the victim’s immediate family.”

The children at issue here, C.F., E.E., and K.E, are members of the victims’

families and households. In issuing the temporary no-contact order, the district

court determined that contact with Oats posed a threat to those children who

resided with her victims or were members of their families.       See Iowa Code

§ 664A.3(1)(b).

      Section 664A.3(3) anticipates the transition between temporary and

permanent orders: “Upon final disposition of the criminal or juvenile court action,

the court shall terminate or modify the no-contact order pursuant to section

664A.5.” Rather than terminate the temporary no-contact order, in this case, the
                                        8



sentencing court modified that order to add two victims and to extend its duration

for five years from the date of judgment. The district court was authorized by

sections 664A.1(3), 664A.3(1)(b), and 664A.5 to “continue the no-contact order

already in effect”—including the protection extended to family and household

members of the child endangerment victims. See generally State v. Lopez, ___

N.W.2d ___, 2015 WL 7890031, at *2, *7 (Iowa 2015) (discussing five-year no-

contact order entered for child victim and his sister). We find no error in the

sentencing court’s issuance of the no-contact order.

      AFFIRMED.